Proceeding pursuant to CPLR article 78 in the nature of mandamus, inter alia, to compel the respondent Daniel M. Donovan, Jr., District Attorney, Richmond County, to produce the petitioner to resolve a matter entitled People v Hall pending in the Criminal Court of the City of New York, Richmond County, under docket No. 2009-RI006918, and application by the petitioner for poor person relief.
Ordered that the application for poor person relief is granted to the extent that the filing fee imposed by CPLR 8022 (b) is waived, and the application is otherwise denied; and it is further,
Adjudged that the proceeding is dismissed, without costs or disbursements.
This Court does not have subject matter jurisdiction to entertain this proceeding (see CPLR 7804 [b]; 506 [b]). Covello, J.P., Florio, Miller and Eng, JJ., concur.